1

2

3

4                                UNITED STATES DISTRICT COURT
5                                        DISTRICT OF NEVADA
6                                                   ***
7     RICHARD L. VAN HORN,                             Case No. 2:17-cv-00960-RFB-VCF
8                       Petitioner,                                      ORDER
             v.
9

10    B. WILLIAMS, et al.,
11                    Respondent.
12

13          Pursuant to this court’s order of October 10, 2018 (ECF No. 4), petitioner has filed
14   an application to proceed in forma pauperis. ECF No. 6. The court finds that petitioner is
15   able to pay the full filing fee of five dollars ($5.00).
16          IT IS THEREFORE ORDERED that the application to proceed in forma pauperis
17   (ECF No. 6) is denied. Petitioner shall have thirty (30) days from the date that this order
18   is entered to have the filing fee of five dollars ($5.00) sent to the Clerk of the Court. Failure
19   to comply will result in the dismissal of this action.
20          IT IS FURTHER ORDERED that the Clerk shall send petitioner two copies of this
21   order. Petitioner is ordered to make the necessary arrangements to have one copy of this
22   order attached to the check paying the filing fee.
23          IT IS FURTHER ORDERED that petitioner’s motion to extend time (ECF No. 5) is
24   granted.
25          DATED this 24th day of January, 2019.
26

27
                                                          RICHARD F. BOULWARE, II
28                                                        UNITED STATES DISTRICT JUDGE
